Citation Nr: 0008817	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-15 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for benefits under title 38 U.S.C.A. Chapter 
35 (West 1991 and Supp. 1999).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran, who served on active duty from December 1943 to 
January 1946, died in July 1997.  The appellant has been 
recognized as his surviving spouse.

This appeal stems from a September 1997 rating decision of 
the RO that denied the claims at issue.


REMAND

The surviving spouse of a qualifying veteran is entitled to 
dependency and indemnity compensation benefits if the veteran 
died of a service-connected disability.  See 38 U.S.C.A. 
§ 1310 (West 1991).  The surviving spouse of a deceased 
veteran is also eligible for dependency and indemnity 
compensation benefits as if the veteran's death were service 
connected if the veteran "was in receipt of or entitled to 
receive...compensation at the time of death for a service-
connected disability that...was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death.  38 U.S.C.A. § 1318(b)(1) (West 1991).  See 
Green v. Brown, 10 Vet. App. 111 (1997); Carpenter v. Gober, 
11 Vet. App. 140 (1998).

In Marso v. West, 13 Vet. App. 260 (1999) the United States 
Court of Appeals for Veterans Claims, interpreting its 
earlier holdings, determined that a survivor of a deceased 
veteran is eligible for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318(b)(1) if (1) the veteran was in 
actual receipt of a 100-percent disability rating for the 
statutory period of time; (2) the veteran would have been in 
receipt of a 100-percent disability rating for such time but 
for clear and unmistakable error in a final rating or Board 
of Veterans' Appeals (Board) decision; or (3) if under the 
specific and limited exceptions under Carpenter or Wingo v. 
West, 11 Vet.App. 307 (1998), the veteran was 
"hypothetically" entitled to a 100-percent disability 
rating for the required period of time.

Thus, the appellant is entitled to have the "hypothetical" 
question of 38 U.S.C.A. § 1318, part of her claim of 
entitlement to service connection for the cause of the 
veteran's death, first adjudicated by the RO.  Wingo.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Since the issue of eligibility for Chapter 35 benefits is 
inextricably intertwined with the claim of service connection 
for the cause of the veteran's death, it is likewise REMANDED 
to the RO.

Accordingly, the case is REMANDED to VARO for the following 
actions:

1.  The appellant should be informed 
that, if she believes that the veteran 
was hypothetically entitled to a total 
disability rating for the 10 years 
immediately prior to his death, she 
should identify any existing VA records 
not on file which would tend to establish 
his total disability due to service 
connected disability during this time 
period.  All such records should be 
obtained.

2.  After any necessary release has been 
signed, the RO should attempt to obtain 
the records pertaining to the veteran's 
last hospitalization from Northside 
Hospital in Atlanta, Georgia.  Any such 
records should be associated with the 
claims file.

3.  The RO should readjudicate the issues 
on appeal with consideration of any 
additional evidence.  The RO should 
determine the applicability of Marso v. 
West, 13 Vet. App. 260 (1999); Wingo v. 
West, 11 Vet. App. 307 (1998); Carpenter 
v. West, 11 Vet. App. 140 (1998); and 
Green v. Brown, 10 Vet. App. 111 (1997), 
and 38 C.F.R. §§ 3.22 and 20.1106, as 
appropriate.

In particular, the RO should consider 
whether the appellant may be entitled, 
pursuant to 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22, to receive dependency and 
indemnity compensation by demonstrating 
that the deceased veteran hypothetically 
would have been entitled to receive 100-
percent disability compensation based on 
his service-connected disabilities at the 
time of death and for a period of 10 
consecutive years immediately prior to 
death, though he was for any reason 
(other than willful misconduct) not in 
receipt of that 100-percent compensation 
throughout that 10-year period.

4.  If either claim remains denied, the 
RO should provide the appellant and her 
representative a supplemental statement 
of the case, and an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

